DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	This application, filed on 21 June 2019, is a national stage entry of PCT/EP2017/083305 filed on 18 Dec 2017, which claims foreign priority to European Application No. 16205935.6 filed on 21 Dec 2016. A certified copy of the foreign priority document has been received and is acknowledged. No English translation was provided; therefore, the effective filing date afforded to the case in the instant office action is 18 Dec 2017.

Election/Restrictions
Applicant’s election without traverse of the following species in the reply filed on 09 May 2022 is acknowledged.
Species election 1: Applicant was required to elect a single, non-variable structure for the prodrug conjugate. Applicant elected the following structure (as disclosed in specification example 12):

    PNG
    media_image1.png
    307
    386
    media_image1.png
    Greyscale

Species election 2: applicant was required to elect a single cytotoxic agent from claim 14 and, if KSP inhibitor was elected, applicant was further required to elect a single, non-variable structure for the KSP inhibitor. In the election of the above structure in species election 1, applicant elected KSP inhibitor and the structure of the KSP inhibitor disclosed in the species above.
Species election 3: Applicant was required to elect a single antibody for use in the prodrug conjugate and a single structure for the antibody elected. The election response of 09 May 2022 did not include this species election. A call was placed to Anthony Nastase on 18 May 2022 to request the election. On 23 May 2022 applicant’s representative provided election without traverse of the following species for the antibody:
Applicant elected TWEAKR antibody as the antibody type and specifically the TWEAKR antibody TPP-7007 comprising:
Heavy chain CDRs 1-3 of SEQ ID NOs: 62, 63, 64, respectively; 
Light chain CDRs 1-3 of SEQ ID NOs: 66, 67, 68, respectively;  
Variable heavy and light chains of SEQ ID NOs: 61 and 65, respectively; and
Heavy and light chains of SEQ ID NOs: 69 and 70 respectively

Claims  2-8, 10-13, and 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 May 2022.
The election is made final.

Claims 1, 9, 14, 15, 16, 17, 26-35, and 37-39 are pending and under examination to the degree that they read on the elected species.

The structure elected in species election 1 (from claim 27) was found to be free of the prior art and the search was expanded to include an additional species.
In searching for the elected species of election 1, art was found that read on the broader genus of claims 1 and 9. The species election was extended to include the compound taught in the reference and subsequently the art was applied in the instant office action to expedite prosecution.

In regards to species election 3, the entire elected antibody, TPP-7007, as well as the heavy and light chain variable regions and heavy and light chains of the antibody were found to be free of the prior art (claims 31, 33, and 34). Art was found disclosing the CDRs of the elected antibody (TPP-7007) and the general antibody type of TWEAKR and the art was applied in the instant office action. 
In searching for the antibody elected in species election 3, art was found that read on claims 31, 33, and 34, particularly the use of the anti-EGFR antibody, cetuximab; see reference CA2934617 (Bayer Pharma Aktiengesellschaft) Published 02 July 2015 (herein Bayer). Bayer also teaches the TWEAKR antibody TTP-2090 which reads on claims 33 and 34. The species election was extended to include the anti-TGFR antibody cetuximab and the TWEAKR antibody TPP-2090 as taught by Bayer and subsequently the art was applied in the instant office action to expedite prosecution.

Information Disclosure Statement
The information disclosure statement filed fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement of 17 Aug 2021 contains references to the following foreign patent documents:
EP-1773884-A2
The document identified in the file wrapper related to the cited document was EP 1 773 884 A0 which contains reference to WO 2006/016276. As the cited document contains only reference to another document which was not included on the IDS, the reference was crossed out on the IDS. Unless document WO 2006/016276 was included on the PTO-892, the reference was not considered.
EP-2195023-A1
The document identified in the file wrapper related to the cited document was EP 2 195 023 A0 which contains reference to WO 2009/032661. As the cited document contains only reference to another document which was not included on the IDS, the reference was crossed out on the IDS. Unless document WO 2009/032661 was included on the PTO-892, the reference was not considered.



Drawing Objection / Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
 Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Fig. 2 in the drawings, pages 2/30 through 18/30, contains sequences that are not identified with a SEQ ID NO: in either the drawing or in the brief description of the drawing in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, and 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 16 and 17 recite the limitation "R4 is the legumain-cleavable group of the formula (Ia’)" on pages 32 (claim 16) and 35 (claim 17) of the claims.  There is insufficient antecedent basis for this limitation in the claims. Claim 17 depends on claim 16 which depends on claim 15 which is drawn to the compound of formula (Ia) according to claim 1. The claims do not disclose a compound of the formula (Ia’). 

Claim 26 is drawn to the compound according to claim 1 and recites the limitation “wherein the antibody or the antibody fragment is bonded via a cysteine residue (AK1), a lysine residue (AK2) or a glutamine residue (AK3)”. The inclusion of nomenclature (AK1, AK2, and AK3) in parenthesis in the claim renders the claim indefinite as it is unclear what the parenthetical components are referring to. For instance, it is unclear whether the parenthetical AK1 is representing the cysteine residue or the antibody fragment which is bound to the compound via the cysteine residue. If the parenthetical recitation is included in the claim to provide definition to an antibody or antibody fragment bound by one of the residues disclosed, it is suggested that the wording be modified to clearly state this. 

Claims 27-34 are rejected by virtue of their dependency on claim 26. 

Claim 27, the instant claim is drawn to the compound according to claim 26 and further discloses structural species of the invention. Numerous species disclosed show the point of antibody attachment to the conjugate with the following convention (example from the conjugate of claim 27 on page 48):

    PNG
    media_image2.png
    144
    132
    media_image2.png
    Greyscale

 	The convention used is typical of a ring system where the antibody can be bound to any portion of the ring. The disclosed structure, however, is not a ring leaving it unclear as to which point on the structure the antibody would be bound. For instance, it is unclear if the attachment point can only be to the neighboring two carbons on the structure, any carbon on the structure, or even replacing one of the hydroxyl groups of a carboxylic acid moiety. It is noted that the replacement of a hydroxyl group can be seen as a reasonable interpretation particularly in view of the elected species where the antibody is bound to a carboxylic acid moiety in place of the hydroxyl group. 

Claim 31, the instant claim is drawn to the compound according to claim 30 and contains what are anticipated to be company recognized trade names such as TPP-7006, TPP-7007, TPP-10337, TPP-8382, TPP-8567, and TPP-1015. These antibody names are interpreted as trade names as the terms are not recognized in the state of the art. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the antibodies of the invention and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Stern, L., et al (2009) A Novel Antitumor Prodrug Platform Designed to Be Cleaved by the Endoprotease Legumain Bioconjugate Chem 20; 500-510 in view of Domain, E. (2014) Modifications of the Self-Immolative Spacer PABOH in Antibody Drug Conjugates A Major Qualifying Project Report; Worchester Polytechnic Institute pages 1-42.

Regarding claim 1, Stern teaches an antitumor prodrug platform designed to be cleaved by the endoprotease Legumain with the following structure (page 503, Figure 1, 4):

    PNG
    media_image3.png
    273
    748
    media_image3.png
    Greyscale

Stern teaches that “the prodrug is designed to be cleaved at acidic conditions by legumain, at the asparagine residue bound to ethylenediamine through a carbamate bond, creating an ethylenediamine-etoposide moiety. According to the chemical synthesis technique… the ethylenediamine linker undergoes cyclization at physiological pH, releasing free etoposide. Thus, the prodrug is designed to be cleaved by legumain in the cell lysosome at acid pH values and undergo cyclization and etoposide release in the cell cytoplasm” (page 508, left column, paragraph 4).
The prodrug structure shown above, taught by Stern, reads on the compound of formula (Ia) of instant application claim 1, where the main structure of the compound of formula (Ia) (which was identified as the amino acid asparagine, Asn) is circled in the image above. The structure is further defined by claim 1 where:
La = ethylenediamine; n is 1; D1 is Etoposide; o and p are 0; R is LIG-(Lc)e-;  Lc is the linker Ala-Ala; and e is 1.
It is noted that the inclusion of ethylenediamine in the conjugate taught by Stern meets the limitation for a “self-immolative linker” for the following reasons: The instant specification teaches that “In order to assure efficient release of the free drug, it is optionally also possible to incorporate what are called self-immolative linker elements (La) between the enzymatic cleavage site and drug… The drug can be released by various mechanisms, for example after initial enzymatic release of a nucleophilic group by subsequent elimination via an electronic cascade… or by cyclization of the corresponding linker element… or by a combination of the two” (page 11, lines 11-20). In the conjugate taught by Stern, ethylenediamine is a linker element located between the enzymatic cleavage site (Asn) and the drug (Etoposide) and is taught to undergo cyclization at physiological pH, releasing the etoposide (Stern, page 508, left column, paragraph 4). 
While the structure taught by Stern does not include a binder (LIG), it does include CBZ, which is a commonly used amine protecting group as discussed by Domain.
Domain studied antibody drug conjugates, particularly the design of linkers intended to control the release of a drug compound (abstract). Domain teaches that antibody drug conjugates represent a rapidly growing and extensively potent class of pharmaceuticals that utilize antibodies to deliver toxic chemicals directly to tumors and other dangerous cells while avoiding healthy tissue (abstract). Domain teaches that in the development of their ADCs, “once the drug molecule had been attached, the final step was to cap the system in preparation for the assay. In a clinical setting, the molecule would be terminated with an n-alkyl maleimide as discussed earlier, to conjugate to the cysteine on the antibody. Here we experimented with different protecting groups in an effort to replicate the clinical setting without constructing the whole antibody linkage” (page 13, paragraph 2). Domain teaches the structure of CBZ as a protecting group that is attached to the linker and drug (Figure 9, page 13). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have removed the amine protecting CBZ group in the conjugate taught by Stern and replace it with a binder, particularly an antibody, as taught by Domain. A skilled artesian would have been motivated to make this modification in order to include an antibody in the conjugate taught by Stern which would allow for the direct delivery of the conjugated drug to tumors and other dangerous cells while avoiding healthy tissues as taught by Domain (abstract).

Regarding claim 14, Stern and Domain teach the compound according to claim 1, as discussed above.
Stern further teaches that the cytotoxic agent, D1, is the drug etoposide and that the etoposide is bounded via its hydroxyl group to La as shown below (page 503, Figure 1, 4):

    PNG
    media_image4.png
    273
    748
    media_image4.png
    Greyscale


Regarding claim 26, Stern and Domain teach the compound according to claim 1 as discussed above.
Domain further teaches that the binder is an antibody and that the antibody is bonded via a cysteine residue (page 13, paragraph 2, “once the drug molecule had been attached, the final step was to cap the system in preparation for the assay. In a clinical setting, the molecule would be terminated with an n-alkyl maleimide as discussed earlier, to conjugate to the cysteine on the antibody. Here we experimented with different protecting groups in an effort to replicate the clinical setting without constructing the whole antibody linkage”).

Regarding claim 28, Stern and Domain teach the compound according to claim 26 as discussed above.
Domain further teaches that the antibody or antigen binding fragment binds to an extracellular cancer target molecule (page 1, paragraph 1, “antibodies are biomolecules that are highly targeted to specific proteins expressed on the surface of cells, called antigens. These protein targets can be carefully selected to guide antibodies in distinguishing between healthy and cancerous cells.”). A skilled artesian would recognize that “proteins exposed on the surface of cells” meets the limitation of extracellular proteins. 

Regarding claim 29, Stern and Domain teach the compound according to claim 28 as discussed above.
Domain further teaches that the antibody or antigen binding fragment, after binding to its extracellular target molecule on the target cell, is internalized by the target cell through the binding (page 6, paragraph 2, “when the ADC binds to its antigen, it is internalized into the cell by a lysosome in a process known as receptor-mediated endocytosis”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stern, L., et al (2009) A Novel Antitumor Prodrug Platform Designed to Be Cleaved by the Endoprotease Legumain Bioconjugate Chem 20; 500-510 in view of Domain, E. (2014) Modifications of the Self-Immolative Spacer PABOH in Antibody Drug Conjugates A Major Qualifying Project Report; Worchester Polytechnic Institute pages 1-42 as applied to claim 1 above and in further view of Poreba, M., et al (2016) Counter Selection Substrate Library Strategy for Developing Specific Protease Substrates and Probes Cell Chem Biol 23(8); 1023-1035 and Sexton, K.B., et al (2007) Design of cell-permeable, fluorescent activity-based probes for the lysosomal cysteine protease asparaginyl endopeptidase (AEP)/legumain Bioorganic & Medicinal Chemistry Letters 17; 649-653.
In its broadest reasonable interpretation, Lc in claim 9 could be interpreted as being a bond which would constitute the simplest form of a “linker”. In its simplest form, the structure taught by claim 9 for -Lc- is interpreted as follows:
Lc has the base structure (i), where Lc is –(C=O)m--(L1)n-(L2)n
Where m is 0; and where n is 0 regarding both L1 and L2 (it is noted that there is no limitation in claim 9 which requires at least one of m or n to be present).
Stern and Domain teach the compound of formula (Ia) as discussed above where Lc is Ala-Ala.
Poreba studied substrates that target legumain and teaches that legumain (AEP) is a lysosomal cysteine protease that is upregulated in diseases including inflammation, arteriosclerosis, and tumorigenesis (abstract). Poreba teaches that cysteine proteases constitute one of the largest group of proteolytic enzymes and consists of several separate clans, one of which is Clan CD, which includes legumain. Poreba further teaches that Clan CD members are distinct from other groups of proteases in their stringent preference for a single amino acid in the P1 position (paragraph bridging pages 1 and 2) and that Legumain displays high selectivity and cleaves substrates after Asn (P1 position) (page 2, paragraph 2). Poreba further teaches that the first legumain fluorogenic substrate Cbz-Ala-Ala-Asn-AMC was developed based on the P3-P2-P1 sequence Ala-Ala-Asn and that the presence of Asn in P1 made the substrate specific and very promising in the context of designing selective legumain inhibitors (page 3, paragraph 1). Poreba also teaches compounds containing Asp (aspartic acid) in the P1 position, which makes them more stable, but contributes to selectivity issues as the protease caspases was found to cleave the studied substrates. To better understand the substrates, Poreba studied the use of multiple substrates to determine the impact of the amino acids used as well as the length on Legumain specificity and activity (page 4, paragraphs 2 and 3). In their study on the influence of peptide length on legumain activity, Poreba studied dipeptide, tripeptide, and tetrapeptide sequences that were selected based on the legumain substrate specificity profile. Poreba teaches that kinetic analysis revealed that there was no correlation between the length of the peptide chain and legumain activity and that all substrates displayed similar kinetic parameters. Poreba teaches that in the testing of dipeptide substrates, the off-target protease caspases displayed almost no activity and that it would seem rational to use a short scaffold to construct legumain-selective chemical tools (page 4, paragraph 3). While Poreba teaches the importance of ASN in position P1 for legumain activity and the advantage of using short scaffolds to create more selective chemical tools, Poreba does not directly teach the use of a single amino acid.
Sexton studied legumain cleavable substrates comprising the amino acid Asp with both a P3-P2-P1 sequence as well as the Asp used alone as a single amino acid (abstract; Figure 1, page 650). In their study, Sexton found that probes with extended binding sequences had enhanced reactivity for legumain but lost sensitivity compared to the sequence containing only a single amino acid (Figure 3 and description, page 651). Although Sexton’s study focused on the amino acid Asp, it was known in the art that legumain has a high selectivity for Asn in P1, as taught by Poreba. Based on this a skilled artesian would have envisioned using the single amino acid Asn in place of the Asp taught by Sexton.
Based on the teachings of Poreba and Sexton, it would have been obvious to one of ordinary skill in the art to have used only Asn in place of the Ala-Ala-Asn linker group in the structure taught by Stern and Domain. A skilled artesian would have recognized that by removing the additional amino acids in the linker group a more sensitive/specific cleavable linker could be created as taught by Sexton (Figure 3 and description, page 651). 
As it would have been obvious to one of ordinary skill in the art to construct the antibody drug conjugate taught by Stern and Domain without the Ala-Ala groups, the structure would not contain a Lc group and would rather be directly linked to a binding domain, which reads on the broadest reasonable interpretation of claim 9, as discussed above.

Claims 15-17, 30-31, 33-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Stern, L., et al (2009) A Novel Antitumor Prodrug Platform Designed to Be Cleaved by the Endoprotease Legumain Bioconjugate Chem 20; 500-510 in view of Domain, E. (2014) Modifications of the Self-Immolative Spacer PABOH in Antibody Drug Conjugates A Major Qualifying Project Report; Worchester Polytechnic Institute pages 1-42 as applied to claim 1, 14, and 26 above and in further view of CA2934617 (Bayer Pharma Aktiengesellschaft) Published 02 July 2015.

Regarding claim 15, Stern and Domain teach the compound of formula (Ia) according to claim 14 as discussed above.
Stern teaches that chemotherapeutic treatment of neoplastic diseases is often restricted by adverse systemic toxicity, which limits the dose of drug that can be administered, or by the appearance of drug resistance and that these hurdles have led to novel targeted therapeutic approaches designed to improve current therapy by increasing specificity and biocompatibility while decreasing toxicity (abstract). Stern teaches that the development of cancer prodrug therapies is implemented to solve the limitations of conventional chemotherapy and are able to carry their loaded active agents to cancer cells by selectively using the unique pathophysiology of tumors. Stern further teaches that the microenvironment surrounding the tumor has been found to overexpress specific proteases that are active in these acidic conditions and can be used for prodrug-targeting by linking a spacer cleavable by hydrolysis at low pH or by lysosomal or tumor-associated overexpressing enzymes resulting in the release of the active drug (page 500, paragraph bridging left and right column). Stern, however, teaches that the cytotoxic agent, D1, is the drug etoposide (page 503, Figure 1, 4).
Stern and Domain do not teach that the cytotoxic agent D1 is a KSP inhibitor. 
Bayer teaches antibody drug conjugates for the treatment of hyperproliferative and angiogenic diseases, such as cancer (abstract). Bayer teaches that antibody drug conjugates are known in the art and comprise internalizing antibodies directed against a tumour-associated antigen covalently attached via a linker to a cytotoxic agent. Bayer further teaches that following introduction of the ADCs into the tumor cell and subsequent dissociation of the conjugate, either the cytotoxic agent itself, or a cytotoxic metabolite formed therefrom, is released within the tumor cell and can unfold its action therein directly and selectively (page 1, lines 18-23). Bayer teaches that in this manner, in contrast to conventional chemotherapy, damage to normal tissue is contained within significantly narrower limits (page 1, lines 23-24). Bayer teaches antibody drug conjugates containing kinesin spindle protein inhibitors (KSP inhibitors) teaching that KSP is a kinesin-like motor protein which is essential for the bipolar mitotic spindle to function. Bayer teaches that inhibition of KSP leads to mitotic arrest and, over a relatively long term, to apoptosis (page 1, line 32 through page 2, line 3). Bayer teaches KSP inhibitor structures that unfold apoptotic action at relatively low concentrations which can be used in cancer therapy as well as conjugates in which the inhibitors are attached to a binder via a linker. Bayer teaches that the binder is preferably a binder protein or peptide, particularly a monoclonal antibody or antigen binding fragment thereof (page 2, lines 10-17). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the KSP inhibitor taught by Bayer as the cytotoxic agent in the prodrug conjugate taught by Stern and Domain. A skilled artesian would have been motivated to use a KSP inhibitor in order to achieve mitotic arrest and apoptosis of tumor cells as taught by Bayer complimented with the benefits of prodrug conjugates that are cleaved by legumain such as targeted delivery and controlled release as taught by Stern and Domain. A skilled artesian would have had a reasonable expectation of success in substituting the KSP inhibitor taught by Bayer in the prodrug conjugate taught by Stern and Domain as both drugs are chemotherapeutics that have been shown to be useful in the treatment of solid cancers (Bayer, page 2, lines 2-4; Bayer, page 183, lines 1-3; Stern, abstract, Stern, page 501, left column, paragraph 2). 

Regarding claim 16, Stern, Domain, and Bayer teach the compound of formula (Ia) according to claim 15 as discussed above. 
Bayer further teaches that the KSP inhibitor is a compound with a formula matching formula (IIa) from instant claim 16 as shown below (page 6; definitions of groups on pages 6-8).

    PNG
    media_image5.png
    326
    414
    media_image5.png
    Greyscale

	Bayer also teaches species of the genus group of KSP inhibitors shown above used in ADC conjugates on pages 859-922 including a structure for the KSP inhibitor which matches that of the structure elected in the species election. For example, the following structure is an ADC species disclosed by Bayer. The KSP inhibitor in the conjugate has been identified via a box (Bayer, page 910, structure 1):

    PNG
    media_image6.png
    419
    795
    media_image6.png
    Greyscale

	The KSP inhibitor species above reads on instant claim 16 where:
	X1 is CH; X2 is C; X3 is N; R1 is H; R2 is H; R5 is H; R6 and R7 are both a halogen (F); 
R8 is a branched alkyl; R9 is H;
A is -C(=O); R3 is one –(CH2)1-Z group; Z is -OY3; and Y3 is H; 
In the KSP inhibitor taught by Bayer, the structural element corresponding to R4 of the instant claim is the point of attachment of the KSP inhibitor to “L-#1” as taught by Bayer, where L is the linker and #1 represents the bond to the binder or derivative thereof (page 818, line 25).
Instant claim 16 defines R4 as the legumain-cleavable group of the formula (Ia’). The compound of formula (Ia’) is not disclosed in the claims. The definition provided in the instant specification (pages 9-11) was referenced for compact prosecution. As discussed above in the rejection of claim 15, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the KSP inhibitor taught by Bayer as the cytotoxic agent in the prodrug conjugate taught by Stern and Domain. As Stern teaches a legumain-cleavable group (Asn), the substitution of the KSP inhibitor in place of the cytotoxic agent taught by Stern and Domain would result in R4 as the legumain-cleavable group (Ia’) in which La = ethylenediamine (as discussed in the rejection of claim 1 above); n is 1; #1 is the bond to the KSP inhibitor; R is LIG-(Lc)e-; LIG is the binder; Lc is the linker Ala-Ala; and e is 1.

Regarding claim 17, Stern, Domain, and Bayer teach the compound according to claim 16 as discussed above.
The KSP inhibitor in the drug conjugate taught by Bayer shown above in the rejection of claim 16 also reads on claim 17 where:
X1 is CH; X2 is C; X3 is N; A is -C(=O); R1 is H; R2 is H; R3 is one –(CH2)1-Z group; Z is -OY3; Y3 is H; 
R5 is H; R6 and R7 are fluorine; R8 is t-butyl; and R9 is H.
In the KSP inhibitor structure taught by Bayer, the structural element corresponding to R4 of the instant claim is the point of attachment of the KSP inhibitor to “L-#1” as taught by Bayer, where L is the linker and #1 represents the bond to the binder or derivative thereof (page 818, line 25).
Instant claim 16 defines R4 as the legumain-cleavable group of the formula (Ia’). The compound of formula (Ia’) is not disclosed in the claims. The definition provided in the instant specification (pages 9-11) was referenced for compact prosecution. As discussed above in the rejection of claim 15, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the KSP inhibitor taught by Bayer as the cytotoxic agent in the prodrug conjugate taught by Stern and Domain. As Stern teaches a legumain-cleavable group (Asn), the substitution of the KSP inhibitor in place of the cytotoxic agent taught by Stern and Domain would result in R4 as the legumain-cleavable group (Ia’) in which La = ethylenediamine (as discussed in the rejection of claim 1 above); n is 1; #1 is the bond to the KSP inhibitor; R is LIG-(Lc)e-; LIG is the binder; Lc is the linker Ala-Ala; and e is 1.

Regarding claim 30, Stern and Domain teach the compound according to claim 26 as discussed above.
Domain teaches that antibodies are biomolecules that are highly targeted to specific proteins and that these protein targets can be carefully selected to guide antibodies in distinguishing between healthy and cancerous cells (page 1, paragraph 1). Stern and Domain, however, do not disclose that the antibody is an anti-HER2, anti-EGFR, anti-B7H3, or anti-TWEAKR antibody.
Bayer teaches antibody drug conjugates for the treatment of hyperproliferative and angiogenic diseases, such as cancer (abstract). Bayer teaches that antibody drug conjugates are known in the art and comprise internalizing antibodies directed against a tumour-associated antigen covalently attached via a linker to a cytotoxic agent. Bayer further teaches that following introduction of the ADCs into the tumor cell and subsequent dissociation of the conjugate, either the cytotoxic agent itself, or a cytotoxic metabolite formed therefrom, is released within the tumor cell and can unfold its action therein directly and selectively (page 1, lines 18-23).
Bayer teaches that that the antibodies used in the ADCs are anti-HER2, anti-EGFR, or anti-TWEAKR antibodies; or an antigen-binding fragments of these (page 820, 20., “the binder or peptide or protein is an anti-HER2 antibody, an anti-EGFR antibody, an anti-TWEAKR antibody or an antigen-binding fragment thereof”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the targeting antibodies taught by Bayer in the antibody-prodrug conjugate taught by Stern and Domain. A skilled artesian would have been motivated to make this combination in order to use antibodies that have not only been demonstrated to selectively target cancer cells but have also been implemented in antibody-drug conjugates demonstrating their ability to conjugate to the drug and also be internalized and processed intracellularly (preferably lysosomally) by the cell expressing the target molecule (Bayer, page 810, 17.-18.).

Regarding claim 31, Stern and Domain teach the compound according to claim 26 as discussed above. Stern and Domain, however, do not disclose that the antibody is selected from the group disclosed in instant claim 31. The rejection of this claim addresses the extension of the species election to include the antibody cetuximab, as the species elected antibody, TPP-7007, was found to be free of the prior art.
Bayer teaches antibody drug conjugates for the treatment of hyperproliferative and angiogenic diseases, such as cancer (abstract). Bayer teaches that that the antibodies used in the ADCs are anti-HER2, anti-EGFR, or anti-TWEAKR antibodies; or an antigen-binding fragment of these (page 820, 20., “the binder or peptide or protein is an anti-HER2 antibody, an anti-EGFR antibody, an anti-TWEAKR antibody or an antigen-binding fragment thereof”).
Bayer further teaches that the anti-EGFR antibody is cetuximab (page 182, line 1, “the anti-EGFR antibodies cetuximab or nimotuzumab”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the anti-EGFR antibody cetuximab taught by Bayer in the antibody-prodrug conjugate taught by Stern and Domain. A skilled artesian would have been motivated to make this combination in order to use an antibody that has not only been demonstrated to selectively target cancer cells but has also been implemented in antibody-drug conjugates demonstrating its ability to conjugate to the drug and also be internalized and processed intracellularly (preferably lysosomally) by the cell expressing the target molecule (Bayer, page 810, 17.-18.).

Regarding claim 33, Stern and Domain teach the compound according to claim 26 as discussed above. Stern and Domain, however, do not disclose that the antibody is an antibody comprising the heavy and light variable regions disclosed in instant claim 33. The rejection of this claim addresses the extension of the species election to include the antibodies cetuximab and TPP-2090, as the heavy and light chain variable regions of the species elected antibody, TPP-7007, were found to be free of the prior art. 
As discussed above in the rejection of claim 31, Bayer teaches antibody drug conjugates for the treatment of cancer (abstract) and teaches that the antibody used in the construct is the anti-EGFR antibody cetuximab (page 182, line 1, “the anti-EGFR antibodies cetuximab or nimotuzumab”). Bayer also teaches the use of TWEAKR antibody TPP-2090 (paragraph bridging pages 181-182, “in particular the anti-TWEAKR antibody TPP-2090”).
The use of cetuximab in the compound according to claim 26 meets the limitation of instant claim 33(i) as the instant application teaches that cetuximab is also known as TPP-981 (instant specification, page 84, line 12, “TPP-981 (Cetuximab)”) and the table on instant specification page 91 (row 1) teaches that the heavy chain variable region (VH) of Cetuximab is SEQ ID NO: 1 and the light chain variable region (VL) of Cetuximab is SEQ ID NO: 5.
The use of TPP-2090 in the compound according to claim 26 meets the limitation of claim 33 (iii) as the instant specification teaches that TPP-2090 has a heavy chain variable region (VH) of SEQ ID NO: 21 and a light chain variable region of SEQ ID NO: 25 (table on page 91, row 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an anti-EGFR antibody or an anti-TWEAKR antibody comprising the heavy and light chain variable regions taught by Bayer in the antibody-prodrug conjugate taught by Stern and Domain. A skilled artesian would have been motivated to make this combination in order to use an antibody that has not only been demonstrated to selectively target cancer cells but has also been implemented in antibody-drug conjugates demonstrating its ability to conjugate to the drug and also be internalized and processed intracellularly (preferably lysosomally) by the cell expressing the target molecule (Bayer, page 810, 17.-18.).

Regarding claim 34, Stern and Domain teach the compound according to claim 26 as discussed above. Stern and Domain, however, do not disclose that the antibody is an antibody comprising the heavy and light chains disclosed in instant claim 34. The rejection of this claim addresses the extension of the species election to include the antibodies cetuximab and TPP-2090, as the heavy and light chains of the species elected antibody, TPP-7007, were found to be free of the prior art.
As discussed above in the rejection of claim 31, Bayer teaches antibody drug conjugates for the treatment of cancer (abstract) and teaches that the antibody used in the construct is the anti-EGFR antibody cetuximab (page 182, line 1, “the anti-EGFR antibodies cetuximab or nimotuzumab”). Bayer also teaches the use of TWEAKR antibody TPP-2090 (paragraph bridging pages 181-182, “in particular the anti-TWEAKR antibody TPP-2090”).
The use of cetuximab in the compound according to claim 26 is meets the limitation of instant claim 34(i) as the instant application teaches that cetuximab is also known as TPP-981 (instant specification, page 84, line 12, “TPP-981 (Cetuximab)”) and the table on instant specification page 91 (row 1) teaches that the heavy chain region of Cetuximab is SEQ ID NO: 9 and the light chain region of Cetuximab is SEQ ID NO: 10.
The use of TPP-2090 in the compound according to claim 26 meets the limitation of claim 34 (iii) as the instant specification teaches that TPP-2090 has a heavy chain region (VH) of SEQ ID NO: 29 and a light chain region of SEQ ID NO: 30 (table on page 91, row 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an anti-EGFR antibody or an anti-TWEAKR antibody comprising the heavy and light chain regions taught by Bayer in the antibody-prodrug conjugate taught by Stern and Domain. A skilled artesian would have been motivated to make this combination in order to use an antibody that has not only been demonstrated to selectively target cancer cells but has also been implemented in antibody-drug conjugates demonstrating its ability to conjugate to the drug and also be internalized and processed intracellularly (preferably lysosomally) by the cell expressing the target molecule (Bayer, page 810, 17.-18.).

Regarding claim 35, Stern and Domain teach the compound according to claim 1 as discussed above.
Stern and Domain, however, do not disclose that the compound is included in a pharmaceutical composition.
Bayer teaches antibody drug conjugates for the treatment of hyperproliferative and angiogenic diseases, such as cancer disease (abstract). Bayer teaches that conjugates of binder proteins with one or more active compound molecules are known in the art as antibody drug conjugates in which an internalizing antibody directed against a tumour-associated antigen is covalently attached via a linker to a cytotoxic agent. Bayer further teaches that following introduction of the ADCs into the tumor cell and subsequent dissociation of the conjugate, either the cytotoxic agent itself or a cytotoxic metabolite formed therefrom is released within the tumor cell and can unfold its action therein directly and selectively (page 1, lines 18-23). Bayer teaches that in this manner, in contrast to conventional chemotherapy, damage to normal tissue is contained within significantly narrower limits (page 1, lines 23-24).
Bayer teaches a pharmaceutical composition comprising ADC compounds in combination with an inert non-toxic pharmaceutically suitable excipient (page 185, lines 20-22, “medicaments which comprise at least one compound according to the invention, typically together with one or more inert, nontoxic, pharmaceutically suitable excipients, and the use thereof for the aforementioned purposes”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included the ADC structure taught by Stern and Domain in a pharmaceutical composition as taught by Bayer. A skilled artesian would have been motivated to make this combination in order to safely and effectively deliver the conjugate to a patient.

Regarding claim 37, Stern and Domain teach the compound according to claim 1 as discussed above.
Stern teaches that the compound can be used as a method for cancer therapy (abstract, “a novel platform for prodrug therapy activated by legumain as a promising approach for cancer therapy”).
Stern and Domain, however, do not disclose that the method comprises administering to a human in need thereof an effective amount of the compound.
Bayer teaches antibody drug conjugates for the treatment of hyperproliferative and angiogenic diseases, such as cancer disease (abstract). Bayer teaches that conjugates of binder proteins with one or more active compound molecules are known in the art as antibody drug conjugates in which an internalizing antibody directed against a tumour-associated antigen is covalently attached via a linker to a cytotoxic agent. Bayer further teaches that following introduction of the ADCs into the tumor cell and subsequent dissociation of the conjugate, either the cytotoxic agent itself or a cytotoxic metabolite formed therefrom is released within the tumor cell and can unfold its action therein directly and selectively (page 1, lines 18-23). Bayer teaches that in this manner, in contrast to conventional chemotherapy, damage to normal tissue is contained within significantly narrower limits (page 1, lines 23-24).
Bayer further teaches a method of treatment of hyperproliferative and angiogenic disorders (page 182, lines 6-7, “the hyper-proliferative diseases, for the treatment of which the compounds according to the invention may be employed, include in particular the group of cancer and tumor diseases”; page 183, lines 15-17, “a method for treatment and/or prevention of disorders”). Bayer teaches that the method comprises administering to a human in need thereof an effective amount of the compound (page 183, lines 15-17, “method for treatment and/or prevention of disorders…using an effective amount”; page 185, lines 23-24, “the compounds according to the invention can act systemically and/or locally. For this purpose, they can be administered in a suitable manner”; page 859, 66. “method for treatment and/or prophylaxis of hyperproliferative and/or angiogenic disorders in humans and animals using an effective amount of at least one conjugate”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the ADC taught by Stern and Domain to a human in need thereof at an effective amount in order to treat a hyperproliferative or angiogenic disorder as taught by Bayer. A skilled artesian would have been motivated to administer the ADC taught by Stern and Domain in this way as it is routine in the art as taught by Bayer. 

Regarding claim 38, Stern and Domain teach the compound according to claim 1 as discussed above.
Stern teaches that the compound can be used as a method for cancer therapy (abstract, “a novel platform for prodrug therapy activated by legumain as a promising approach for cancer therapy”).
Stern and Domain, however, do not disclose that the method comprises administering to a human in need thereof an effective amount of the compound.
Bayer teaches antibody drug conjugates for the treatment of hyperproliferative and angiogenic diseases, such as cancer disease (abstract). Bayer teaches that conjugates of binder proteins with one or more active compound molecules are known in the art as antibody drug conjugates in which an internalizing antibody directed against a tumour-associated antigen is covalently attached via a linker to a cytotoxic agent. Bayer further teaches that following introduction of the ADCs into the tumor cell and subsequent dissociation of the conjugate, either the cytotoxic agent itself or a cytotoxic metabolite formed therefrom is released within the tumor cell and can unfold its action therein directly and selectively (page 1, lines 18-23). Bayer teaches that in this manner, in contrast to conventional chemotherapy, damage to normal tissue is contained within significantly narrower limits (page 1, lines 23-24).
Bayer further teaches a method for the treatment of cancer and tumors comprising administering to a human in need thereof an effective amount of the compound (page 859, 66. “method for treatment and/or prophylaxis of hyperproliferative and/or angiogenic disorders in humans and animals using an effective amount of at least one conjugate”; abstract “hyperproliferative and angiogenic diseases, such as cancer diseases”; page 183, lines 1-2, “treatment of cancer diseases… comprises both a treatment of the solid tumors and a treatment of metastasizing or circulating forms thereof”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the ADC taught by Stern and Domain to a human in need thereof at an effective amount in order to treat cancer and tumors as taught by Bayer. A skilled artesian would have been motivated to administer the ADC taught by Stern and Domain in this way as it is routine in the art as taught by Bayer. 

Regarding claim 39, Stern and Domain teach the compound according to claim 1 as discussed above.
Stern teaches that the compound can be used as a method for cancer therapy (abstract, “a novel platform for prodrug therapy activated by legumain as a promising approach for cancer therapy”).
Stern and Domain, however, do not disclose that the method comprises administering to a human in need thereof an effective amount of the compound.
Bayer teaches antibody drug conjugates for the treatment of hyperproliferative and angiogenic diseases, such as cancer disease (abstract). Bayer teaches that conjugates of binder proteins with one or more active compound molecules are known in the art as antibody drug conjugates in which an internalizing antibody directed against a tumour-associated antigen is covalently attached via a linker to a cytotoxic agent. Bayer further teaches that following introduction of the ADCs into the tumor cell and subsequent dissociation of the conjugate, either the cytotoxic agent itself or a cytotoxic metabolite formed therefrom is released within the tumor cell and can unfold its action therein directly and selectively (page 1, lines 18-23). Bayer teaches that in this manner, in contrast to conventional chemotherapy, damage to normal tissue is contained within significantly narrower limits (page 1, lines 23-24).
Bayer further teaches a method for treatment of cancer and tumors comprising administering to a human in need thereof an effective amount of the compound  (page 859, 66. “method for treatment and/or prophylaxis of hyperproliferative and/or angiogenic disorders in humans and animals using an effective amount of at least one conjugate”; abstract “hyperproliferative and angiogenic diseases, such as cancer diseases”; page 183, lines 1-2, “treatment of cancer diseases… comprises both a treatment of the solid tumors and a treatment of metastasizing or circulating forms thereof”).
Bayer also teaches that the compounds can be combined with one or more therapeutic approaches for cancer immunotherapy or with one or more drugs directed against a molecular target from cancer immunotherapy (page 183, lines 18-20, “the compounds according to the invention can be used alone or, if required, in combination with one or more other pharmacologically active substances, provided that this combination does not lead to undesirable and unacceptable side effects”; lines 23-25, “the compounds of the present invention can be combined with known and anti-hyperproliferative, cytostatic or cytotoxic substances for the treatment of cancer diseases”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the ADC taught by Stern and Domain to a human in need thereof at an effective amount in order to treat cancer and tumors in combination with one or more additional therapeutic approaches as taught by Bayer. A skilled artesian would have been motivated to administer the ADC taught by Stern and Domain in combination with other treatments in order to increase efficacy of the treatment using known immunotherapies. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Stern, L., et al (2009) A Novel Antitumor Prodrug Platform Designed to Be Cleaved by the Endoprotease Legumain Bioconjugate Chem 20; 500-510 in view of Domain, E. (2014) Modifications of the Self-Immolative Spacer PABOH in Antibody Drug Conjugates A Major Qualifying Project Report; Worchester Polytechnic Institute pages 1-42 as applied to claim 26 above, and in further view of CA2934617 (Bayer Pharma Aktiengesellschaft) Published 02 July 2015, Poreba, M., et al (2016) Counter Selection Substrate Library Strategy for Developing Specific Protease Substrates and Probes Cell Chem Biol 23(8); 1023-1035 and Sexton, K.B., et al (2007) Design of cell-permeable, fluorescent activity-based probes for the lysosomal cysteine protease asparaginyl endopeptidase (AEP)/legumain Bioorganic & Medicinal Chemistry Letters 17; 649-653.
Stern and Domain teach the compound according to claim 26 as discussed above. Stern and Domain, however, do not disclose a structure that matches those of instant claim 27.
Bayer teaches the following structure of an ADC conjugate (page 910, structure 1):

    PNG
    media_image7.png
    385
    795
    media_image7.png
    Greyscale


The structure comprises a KSP inhibitor linked to an “SG group”, which represents a group which can be cleaved by cathepsin (page 92, line 8; structure shown in example on page 102, table, row 2), followed by a linker, which is attached to an antibody or an antigen-binding fragment (AK2A) attached via a lysine residue (page 91, line 29). The structure is shown in parts below:

    PNG
    media_image8.png
    421
    969
    media_image8.png
    Greyscale

As discussed in the rejection of claim 1, Stern teaches a prodrug structure that is designed to be cleaved by the endoprotease Legumain with the following structure (page 503, Figure 1, 4):

    PNG
    media_image9.png
    175
    479
    media_image9.png
    Greyscale

Stern teaches that the prodrug is designed to be cleaved at acidic conditions by legumain, at the asparagine residue bound to ethylenediamine through a carbamate bond (page 508, left column, paragraph 4). Stern, however, teaches additional Ala-Ala structure included in the legumain cleavable linker.
Poreba studied substrates that target legumain and teaches that legumain (AEP) is a lysosomal cysteine protease that is upregulated in diseases including inflammation, arteriosclerosis, and tumorigenesis (abstract). Poreba teaches that cysteine proteases constitute one of the largest groups of proteolytic enzymes and consists of several separate clans and that one of these clans is Clan CD, which includes legumain. Poreba further teaches that Clan CD members are distinct from other groups of proteases in their stringent preference for a single amino acid in the P1 position (paragraph bridging pages 1 and 2) and that Legumain displays high selectivity and cleaves substrates after Asn (P1 position) (page 2, paragraph 2). Poreba further teaches that the first legumain fluorogenic substrate Cbz-Ala-Ala-Asn-AMC was developed based on the P3-P2-P1 sequence Ala-Ala-Asn and that the presence of Asn in P1 made the substrate specific and very promising in the context of designing selective legumain inhibitors (page 3, paragraph 1). Poreba also teaches compounds containing Asp in the P1 position, which makes them more stable, but contributes to selectivity issues as the protease caspases was found to cleave the studied substrates. To better understand the substrates, Poreba studied the use of multiple substrates to determine the impact of the amino acids used as well as the length on Legumain specificity and activity (page 4, paragraphs 2 and 3). In their study on the influence of peptide length on legumain activity, Poreba studied dipeptide, tripeptide, and tetrapeptide sequences that were selected based on the legumain substrate specificity profile. Poreba teaches that kinetic analysis revealed that there was no correlation between the length of the peptide chain and legumain activity and that all substrates displayed similar kinetic parameters. Poreba teaches that in the testing of dipeptide substrates, the off-target protease caspases displayed almost no activity and that it would seem rational to use a short scaffold to construct legumain-selective chemical tools (page 4, paragraph 3). While Poreba teaches the importance of ASN in position P1 for legumain activity and the advantage of using short scaffolds to create more selective chemical tools, Poreba does not directly teach the use of a single amino acid.
Sexton studied legumain cleavable substrates comprising the amino acid Asp with both a P3-P2-P1 sequence as well as the Asp used alone as a single amino acid (abstract; Figure 1, page 650). In their study, Sexton found that probes with extended binding sequences had enhanced reactivity for legumain but lost sensitivity compared to the sequence containing only a single amino acid (Figure 3 and description, page 651). Although Sexton’s study focused on the amino acid Asp, it was known in the art that legumain has a high selectivity for Asn in P1, as taught by Poreba. Based on this a skilled artesian would have envisioned using the single amino acid Asn in place of the Asp taught by Sexton.
Based on the teachings of Poreba and Sexton, it would have been obvious to one of ordinary skill in the art to have used only Asn in place of the Ala-Ala-Asn linker group in the structure taught by Stern and Domain. A skilled artesian would have recognized that by removing the additional amino acids in the linker group a more sensitive/specific cleavable linker could be created as taught by Sexton (Figure 3 and description, page 651). 
	The Asn group in the structure taught by Stern is shown circled in the structure below: 

    PNG
    media_image3.png
    273
    748
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have substituted the Asn Legumain cleavable group taught by Stern in as the SG cleavable linker in the ADC taught by Bayer. A skilled artesian would have been motivated to make this substitution in order to have the conjugate taught by Bayer cleave in contact with Legumain which Poreba teaches is upregulated in diseases including inflammation, arteriosclerosis and tumorigenesis (summary) and is located in late endosomes and lysosomes (page 2, paragraph 2). 
	It is further noted that MPEP 2141 (III) provides exemplary rationales to support a conclusion of obviousness including (B) Simple substitution of one known element for another to obtain predictable results. In this case, the substitution of one enzyme cleavable group for another would provide the predictable result of cleavage in the tumor environment.
By substituting in the Asn Legumain cleavable group taught by Stern in as the SG cleavable linker in the ADC taught by Bayer, a skilled artesian would have created a drug conjugate that is identical to that taught in instant claim 27, page 52, first structure (shown below):

    PNG
    media_image10.png
    628
    634
    media_image10.png
    Greyscale


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Stern, L., et al (2009) A Novel Antitumor Prodrug Platform Designed to Be Cleaved by the Endoprotease Legumain Bioconjugate Chem 20; 500-510 in view of Domain, E. (2014) Modifications of the Self-Immolative Spacer PABOH in Antibody Drug Conjugates A Major Qualifying Project Report; Worchester Polytechnic Institute pages 1-42 as applied to claim 26 above, and in further view of CA2934617 (Bayer Pharma Aktiengesellschaft) Published 02 July 2015 and WO 2009/020933 (PDL Biopharma, Inc.) 12 Feb 2009.
Stern and Domain teach the compound according to claim 26 as discussed above. Stern and Domain, however, do not teach that the antibody is a TWEAKR antibody comprising the CDRs disclosed in instant claim 32. 
Bayer teaches antibody drug conjugates for the treatment of hyperproliferative and angiogenic diseases, such as cancer (abstract). Bayer teaches that that the antibodies used in the ADCs are anti-HER2, anti-EGFR, or anti-TWEAKR antibodies; or an antigen-binding antibody fragment of these (page 820, 20., “the binder or peptide or protein is an anti-HER2 antibody, an anti-EGFR antibody, an anti-TWEAKR antibody or an antigen-binding fragment thereof”). Bayer further states preference for anti-TWEAKR antibodies in the conjugate (page 2, lines 16-18, “preferably a human, humanized, or chimeric monoclonal antibody or an antigen binding fragment thereof, in particular and anti-TWEAKR antibody”). 
While Bayer teaches the use of TWEAKR antibodies in ADCs for the treatment of cancer, Bayer does not disclose that the TWEAKR antibody has CDRs matching those of instant claim 32 (vii).
PDL teaches monoclonal and humanized antibodies that bind human TWEAKR and methods for their use in therapy, such as treating cancer (page 2, [0005]). PDL further teaches that TWEAK receptor (TWEAKR), also known as Fn14 or TNFRSF12A, is a member of the tumor necrosis factor receptor superfamily and is expressed on the surface of cancer cells derived from a variety of solid tumors (page 1, [0003]). PDL teaches anti-TWEAKR antibodies that contain CDRs matching those disclosed in instant claim 32 (vii) including an antibody with a heavy chain variable region of SEQ ID NO: 11 and a light chain variable region of SEQ ID NO: 12 (page 59, 15. and 16.). Alignments of the instant CDRs with the antibodies taught by PDL are shown below.
Instant HCDRs of SEQ ID NO:s 62, 63, and 64 and PDL heavy chain variable region of SEQ ID NO: 11:

    PNG
    media_image11.png
    211
    716
    media_image11.png
    Greyscale

 Instant LCDRs of SEQ ID NO:s 66, 67, and 68 and PDL light chain variable region of SEQ ID NO: 12:

    PNG
    media_image12.png
    212
    716
    media_image12.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an anti-TWEAKR antibody as taught by Bayer in the antibody-prodrug conjugate taught by Stern and Domain. A skilled artesian would have been motivated to make this combination with a reasonable expectation of success in order to use an antibody that has not only been demonstrated to selectively target cancer cells but has also been implemented in antibody-drug conjugates demonstrating its ability to conjugate to the drug and also be internalized and processed intracellularly (preferably lysosomally) by the cell expressing the target molecule (Bayer, page 810, 17.-18.).
	Furthermore, it would have been obvious to use an anti-TWEAKR antibody with CDRs matching those taught by PDL in the anti-body prodrug conjugate taught by Stern, Domain, and Bayer. A skilled artesian would have been motivated to use an antibody with the CDRs disclosed by PDL as they have been demonstrated to have effective binding affinity to the TWEAKR target. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 10,022,453 B2 (Published 17 Jul 2018)
Claims 1, 9, 14, 15, 16, 17, 26-35, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. US 10,022,453 B2 in view of Stern, L., et al (2009) A Novel Antitumor Prodrug Platform Designed to Be Cleaved by the Endoprotease Legumain Bioconjugate Chem 20; 500-510, Poreba, M., et al (2016) Counter Selection Substrate Library Strategy for Developing Specific Protease Substrates and Probes Cell Chem Biol 23(8); 1023-1035 and Sexton, K.B., et al (2007) Design of cell-permeable, fluorescent activity-based probes for the lysosomal cysteine protease asparaginyl endopeptidase (AEP)/legumain Bioorganic & Medicinal Chemistry Letters 17; 649-653.
The claims of ‘453 are drawn to an antibody drug conjugate (‘453 claims 1-31, 33, and 35-39) as well as pharmaceutical compositions of the conjugate (‘453 claim 32) and methods of treating or preventing hyperproliferative and/or angiogenic disorders in humans or animals (‘453 claim 34).
The conjugate structure of ‘453 comprises a binder, or derivative thereof, which is bound to one or more active compound molecules via a linker, where the active molecule is a kinesin spindle protein inhibitor of the same structure of instant claims 15-17 (‘453 claims 1 and 2). The claims of ‘453 recite linkers matching those of instant claim 9 (‘453 claim 8) as well as the use of anti-HER2, anti-EGFR, and anti-TWEAKR antibodies (‘453 claims 5 and 38). ‘453 further recites the limitation of the linker being bound to the antibody via a cysteine or lysine residue (‘453 claims 10 and 19). Although the claims of ‘453 are not identical to those of the instant application, they are not patentably distinct as the conflicting claims recite conjugates and methods of use that overlap in scope with those of the instant application in a manner that render the instant claims prima facie obvious. The specific difference between the instant claims and those of ‘453 is that, while ‘453 discloses the use of cleavable groups including 2-8 oligopeptides in the conjugates (SG1 in claims 8, 9, and 13), ‘453 does not claim the legumain cleavable Asn amino acid group of instant claim 1; however, the addition of this structure would have been obvious in view of Stern, Poreba, and Sexton.
Stern teaches a prodrug conjugate that is designed to be cleaved by the endoprotease Legumain with the following structure (page 503, Figure 1, 4):

    PNG
    media_image9.png
    175
    479
    media_image9.png
    Greyscale

Stern teaches that the prodrug is designed to be cleaved at acidic conditions by legumain, at the asparagine residue bound to ethylenediamine through a carbamate bond (page 508, left column, paragraph 4). Stern, however, teaches additional Ala-Ala structure included in the legumain cleavable linker.
Poreba studied substrates that target legumain and teaches that legumain (AEP) is a lysosomal cysteine protease that is upregulated in diseases including inflammation, arteriosclerosis, and tumorigenesis (abstract). Poreba teaches that cysteine proteases constitute one of the largest groups of proteolytic enzymes and consists of several separate clans and that one of these clans is Clan CD, which includes legumain. Poreba further teaches that Clan CD members are distinct from other groups of proteases in their stringent preference for a single amino acid in the P1 position (paragraph bridging pages 1 and 2) and that Legumain displays high selectivity and cleaves substrates after Asn (P1 position) (page 2, paragraph 2). Poreba further teaches that the first legumain fluorogenic substrate Cbz-Ala-Ala-Asn-AMC was developed based on the P3-P2-P1 sequence Ala-Ala-Asn and that the presence of Asn in P1 made the substrate specific and very promising in the context of designing selective legumain inhibitors (page 3, paragraph 1). Poreba also teaches compounds containing Asp in the P1 position, which makes them more stable, but contributes to selectivity issues as the protease caspases was found to cleave the studied substrates. To better understand the substrates, Poreba studied the use of multiple substrates to determine the impact of the amino acids used as well as the length on Legumain specificity and activity (page 4, paragraphs 2 and 3). In their study on the influence of peptide length on legumain activity, Poreba studied dipeptide, tripeptide, and tetrapeptide sequences that were selected based on the legumain substrate specificity profile. Poreba teaches that kinetic analysis revealed that there was no correlation between the length of the peptide chain and legumain activity and that all substrates displayed similar kinetic parameters. Poreba teaches that in the testing of dipeptide substrates, the off-target protease caspases displayed almost no activity and that it would seem rational to use a short scaffold to construct legumain-selective chemical tools (page 4, paragraph 3). While Poreba teaches the importance of ASN in position P1 for legumain activity and the advantage of using short scaffolds to create more selective chemical tools, Poreba does not directly teach the use of a single amino acid.
Sexton studied legumain cleavable substrates comprising the amino acid Asp with both a P3-P2-P1 sequence as well as the Asp used alone as a single amino acid (abstract; Figure 1, page 650). In their study, Sexton found that probes with extended binding sequences had enhanced reactivity for legumain but lost sensitivity compared to the sequence containing only a single amino acid (Figure 3 and description, page 651). Although Sexton’s study focused on the amino acid Asp, it was previously known in the art that legumain has a high selectivity for Asn in P1, as taught by Poreba. Based on this a skilled artesian would have envisioned using the single amino acid Asn in place of the Asp taught by Sexton.
Based on the teachings of Poreba and Sexton, it would have been obvious to one of ordinary skill in the art to have used only Asn in place of the Ala-Ala-Asn linker group in the structure taught by Stern. A skilled artesian would have recognized that by removing the additional amino acids in the linker group a more sensitive/specific cleavable linker could be created as taught by Sexton (Figure 3 and description, page 651). 
	The Asn group in the structure taught by Stern is shown circled in the structure below: 

    PNG
    media_image3.png
    273
    748
    media_image3.png
    Greyscale

	Based on the teachings of Stern, Poreba, and Sexton, the inclusion of the Asn Legumain cleavable group taught by Stern in the antibody drug conjugate taught by ‘453 in addition to or in place of the SG groups taught would have been obvious to one of ordinary skill in the art as their inclusion would have caused intracellular cleavage in contact with Legumain which Poreba teaches is upregulated in diseases including inflammation, arteriosclerosis and tumorigenesis (summary) and is located in late endosomes and lysosomes (page 2, paragraph 2). 
	It is further noted that MPEP 2141 (III) provides exemplary rationales to support a conclusion of obviousness including (B) Simple substitution of one known element for another to obtain predictable results. In this case, the substitution of one enzyme cleavable group for another would provide the predictable result of cleavage in the tumor environment.

US 10,485,880 B2 (Published 26 Nov 2019)
Claims 1, 9, 14, 15, 16, 17, 26-35, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. US 10,485,880 B2 in view of Stern, L., et al (2009) A Novel Antitumor Prodrug Platform Designed to Be Cleaved by the Endoprotease Legumain Bioconjugate Chem 20; 500-510, Poreba, M., et al (2016) Counter Selection Substrate Library Strategy for Developing Specific Protease Substrates and Probes Cell Chem Biol 23(8); 1023-1035 and Sexton, K.B., et al (2007) Design of cell-permeable, fluorescent activity-based probes for the lysosomal cysteine protease asparaginyl endopeptidase (AEP)/legumain Bioorganic & Medicinal Chemistry Letters 17; 649-653.
The claims of ‘880 are drawn to a conjugate of an antibody with one or more drug molecules of the formula Binder-[L-KSP]n where the binder is an anti-TWEAKR antibody, L is a linker, and KSP is a compound with a structure matching that of the instant claims (‘880 claims 1-22 and 25-29). ‘880 further recites the use of the conjugate in a pharmaceutical composition (‘880 claim 23) and a method for using the conjugate to treat a hyperproliferative or angiogenic disorder (‘880 claim 24).
The claims of ‘880 recite linkers matching those of instant claim 9 (‘880 claim 14) as well as linkers being bound to antibodies via cysteine residues (‘880 claim 16). 
Although the claims of ‘880 are not identical to those of the instant application, they are not patentably distinct as the conflicting claims recite compounds and conjugates that overlap in scope with those of the instant application in a manner that render the instant claims prima facie obvious. The specific difference between the instant claims and those of ‘880 is that, while ‘880 recites the use of cleavable groups including 2-8 oligopeptides in the conjugates, ‘880 does not claim the legumain cleavable ASN group of instant claim 1; however, the addition of this structure would have been obvious to a skilled artesian in view of Stern, Poreba, and Sexton
Stern teaches a prodrug conjugate that is designed to be cleaved by the endoprotease Legumain with the following structure (page 503, Figure 1, 4):

    PNG
    media_image9.png
    175
    479
    media_image9.png
    Greyscale

Stern teaches that the prodrug is designed to be cleaved at acidic conditions by legumain, at the asparagine residue bound to ethylenediamine through a carbamate bond (page 508, left column, paragraph 4). Stern, however, teaches additional Ala-Ala structure included in the legumain cleavable linker.
Poreba studied substrates that target legumain and teaches that legumain (AEP) is a lysosomal cysteine protease that is upregulated in diseases including inflammation, arteriosclerosis, and tumorigenesis (abstract). Poreba teaches that cysteine proteases constitute one of the largest groups of proteolytic enzymes and consists of several separate clans and that one of these clans is Clan CD, which includes legumain. Poreba further teaches that Clan CD members are distinct from other groups of proteases in their stringent preference for a single amino acid in the P1 position (paragraph bridging pages 1 and 2) and that Legumain displays high selectivity and cleaves substrates after Asn (P1 position) (page 2, paragraph 2). Poreba further teaches that the first legumain fluorogenic substrate Cbz-Ala-Ala-Asn-AMC was developed based on the P3-P2-P1 sequence Ala-Ala-Asn and that the presence of Asn in P1 made the substrate specific and very promising in the context of designing selective legumain inhibitors (page 3, paragraph 1). Poreba also teaches compounds containing Asp in the P1 position, which makes them more stable, but contributes to selectivity issues as the protease caspases was found to cleave the studied substrates. To better understand the stubstrates, Poreba studied the use of multiple substrates to determine the impact of the amino acids used as well as the length on Legumain specificity and activity (page 4, paragraphs 2 and 3). In their study on the influence of peptide length on legumain activity, Poreba studied dipeptide, tripeptide, and tetrapeptide sequences that were selected based on the legumain substrate specificity profile. Poreba teaches that kinetic analysis revealed that there was no correlation between the length of the peptide chain and legumain activity and that all substrates displayed similar kinetic parameters. Poreba teaches that in the testing of dipeptide substrates, the off-target protease caspases displayed almost no activity and that it would seem rational to use a short scaffold to construct legumain-selective chemical tools (page 4, paragraph 3). While Poreba teaches the importance of ASN in position P1 for legumain activity and the advantage of using short scaffolds to create more selective chemical tools, Poreba does not directly teach the use of a single amino acid.
Sexton studied legumain cleavable substrates comprising the amino acid Asp with both a P3-P2-P1 sequence as well as the Asp used alone as a single amino acid (abstract; Figure 1, page 650). In their study, Sexton found that probes with extended binding sequences had enhanced reactivity for legumain but lost sensitivity compared to the sequence containing only a single amino acid (Figure 3 and description, page 651). Although Sexton’s study focused on the amino acid Asp, it was previously known in the art that legumain has a high selectivity for Asn in P1, as taught by Poreba. Based on this a skilled artesian would have envisioned using the single amino acid Asn in place of the Asp taught by Sexton.
Based on the teachings of Poreba and Sexton, it would have been obvious to one of ordinary skill in the art to have used only Asn in place of the Ala-Ala-Asn linker group in the structure taught by Stern. A skilled artesian would have recognized that by removing the additional amino acids in the linker group a more sensitive/specific cleavable linker could be created as taught by Sexton (Figure 3 and description, page 651). 
The Asn group in the structure taught by Stern is shown circled in the structure below: 

    PNG
    media_image3.png
    273
    748
    media_image3.png
    Greyscale

Based on the teachings of Stern, Poreba, and Sexton, the inclusion of the Asn Legumain cleavable group taught by Stern in the antibody drug conjugates taught by ‘880 would have been obvious to one of ordinary skill in the art as their inclusion would have caused intracellular cleavage in contact with Legumain which Poreba teaches is upregulated in diseases including inflammation, arteriosclerosis and tumorigenesis (summary) and is located in late endosomes and lysosomes (page 2, paragraph 2). 

US 10,744,205 B2 (Published 18 Aug 2020)
Claims 1, 9, 14, 15, 16, 17, 26-35, and 37-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 26-28 of U.S. Patent No. US 10,744,205 B2 in view of Stern, L., et al (2009) A Novel Antitumor Prodrug Platform Designed to Be Cleaved by the Endoprotease Legumain Bioconjugate Chem 20; 500-510, Poreba, M., et al (2016) Counter Selection Substrate Library Strategy for Developing Specific Protease Substrates and Probes Cell Chem Biol 23(8); 1023-1035, Sexton, K.B., et al (2007) Design of cell-permeable, fluorescent activity-based probes for the lysosomal cysteine protease asparaginyl endopeptidase (AEP)/legumain Bioorganic & Medicinal Chemistry Letters 17; 649-653, and CA2934617 (Bayer Pharma Aktiengesellschaft) Published 02 July 2015.
The claims of ‘205 are drawn to a conjugate of an antibody with one or more drug molecules of the formula Binder-[L-KSP]n where the binder is an anti-CD123 antibody, L is a linker, and KSP is a compound with a structure matching that of the instant application (‘205 claims 1-21). The claims of ‘205 recite linkers matching those of instant claim 9 (‘205 claim 13) as well as the linker being bound to a cysteine residue of the antibody (‘205 claim 15). ‘205 further recites a pharmaceutical composition of the conjugates (‘205 claim 26) as well as methods of using the conjugate to treat cancer (‘205 claim 27).
Although the claims of ‘205 are not identical to those of the instant application, they are not patentably distinct as the conflicting claims recite compounds and conjugates that overlap in scope with those of the instant application in a manner that render the instant claims prima facie obvious. The specific differences between the instant claims and those of ‘205 is that, while ‘205 recites the use of cleavable groups including 2-8 oligopeptides in the conjugates (SG1 in ‘205 claims 13 and 14), ‘205 does not claim the legumain cleavable Asn group of instant claim 1. Furthermore instant application claims antibodies including anti-HER2, anti-EGFR, anti-B7H3, and anti-TWEAKR while ‘205 claims are directed to conjugates with anti-CD123 antibodies. The addition of the structure of instant claim 1 and the substitution of an anti HER2, EGFR, B7H3 or TWEAKR antibody in place of the anti-CD123 antibody would have been obvious to a skilled artesian. 
Regarding the additional structure in claim 1, Stern teaches a prodrug conjugate that is designed to be cleaved by the endoprotease Legumain with the following structure (page 503, Figure 1, 4):

    PNG
    media_image9.png
    175
    479
    media_image9.png
    Greyscale

Stern teaches that the prodrug is designed to be cleaved at acidic conditions by legumain, at the asparagine residue bound to ethylenediamine through a carbamate bond (page 508, left column, paragraph 4). Stern, however, teaches additional Ala-Ala structure included in the legumain cleavable linker.
Poreba studied substrates that target legumain and teaches that legumain (AEP) is a lysosomal cysteine protease that is upregulated in diseases including inflammation, arteriosclerosis, and tumorigenesis (abstract). Poreba teaches that cysteine proteases constitute one of the largest groups of proteolytic enzymes and consists of several separate clans and that one of these clans is Clan CD, which includes legumain. Poreba further teaches that Clan CD members are distinct from other groups of proteases in their stringent preference for a single amino acid in the P1 position (paragraph bridging pages 1 and 2) and that Legumain displays high selectivity and cleaves substrates after Asn (P1 position) (page 2, paragraph 2). Poreba further teaches that the first legumain fluorogenic substrate Cbz-Ala-Ala-Asn-AMC was developed based on the P3-P2-P1 sequence Ala-Ala-Asn and that the presence of Asn in P1 made the substrate specific and very promising in the context of designing selective legumain inhibitors (page 3, paragraph 1). Poreba also teaches compounds containing Asp in the P1 position, which makes them more stable, but contributes to selectivity issues as the protease caspases was found to cleave the studied substrates. To better understand the stubstrates, Poreba studied the use of multiple substrates to determine the impact of the amino acids used as well as the length on Legumain specificity and activity (page 4, paragraphs 2 and 3). In their study on the influence of peptide length on legumain activity, Poreba studied dipeptide, tripeptide, and tetrapeptide sequences that were selected based on the legumain substrate specificity profile. Poreba teaches that kinetic analysis revealed that there was no correlation between the length of the peptide chain and legumain activity and that all substrates displayed similar kinetic parameters. Poreba teaches that in the testing of dipeptide substrates, the off-target protease caspases displayed almost no activity and that it would seem rational to use a short scaffold to construct legumain-selective chemical tools (page 4, paragraph 3). While Poreba teaches the importance of ASN in position P1 for legumain activity and the advantage of using short scaffolds to create more selective chemical tools, Poreba does not directly teach the use of a single amino acid.
Sexton studied legumain cleavable substrates comprising the amino acid Asp with both a P3-P2-P1 sequence as well as the Asp used alone as a single amino acid (abstract; Figure 1, page 650). In their study, Sexton found that probes with extended binding sequences had enhanced reactivity for legumain but lost sensitivity compared to the sequence containing only a single amino acid (Figure 3 and description, page 651). Although Sexton’s study focused on the amino acid Asp, it was previously known in the art that legumain has a high selectivity for Asn in P1, as taught by Poreba. Based on this a skilled artesian would have envisioned using the single amino acid Asn in place of the Asp taught by Sexton.
Based on the teachings of Poreba and Sexton, it would have been obvious to one of ordinary skill in the art to have used only Asn in place of the Ala-Ala-Asn linker group in the structure taught by Stern. A skilled artesian would have recognized that by removing the additional amino acids in the linker group a more sensitive/specific cleavable linker could be created as taught by Sexton (Figure 3 and description, page 651). 
The Asn group in the structure taught by Stern is shown circled in the structure below: 

    PNG
    media_image3.png
    273
    748
    media_image3.png
    Greyscale

Based on the teachings of Stern, Poreba, and Sexton, the inclusion of the Asn Legumain cleavable group taught by Stern in the antibody drug conjugates taught by ‘205 would have been obvious to one of ordinary skill in the art as their inclusion would have caused intracellular cleavage in contact with Legumain which Poreba teaches is upregulated in diseases including inflammation, arteriosclerosis and tumorigenesis (summary) and is located in late endosomes and lysosomes (page 2, paragraph 2). 
In terms of the substitution of an anti HER2, EGFR, B7H3 and TWEAKR antibody in place of the anti-CD123 antibody, Bayer teaches antibody drug conjugates of the similar structures to the instant application and ‘205 and teaches the use of HER2, EGFR, and TWEAKR antibodies in the conjugate (page 924, 70., “where the antibody is an anti-HER2 antibody, an anti-EGFR antibody, an anti-TWEAKR antibody, or an antigen-binding fragment thereof”).
It would have been obvious to one of ordinary skill in the art to substitute one of these known antibody targets as taught by Bayer in place of CD123 in the drug conjugate taught by ‘205. A skilled artesian would have been motivated to make this substitution in order to optimize the cellular target based on the disease being treated by the conjugate.

US 11, 071,788 B2 (Published 27 Jul 2021)
Claims 1, 9, 14, 15, 16, 17, 26-35, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32of U.S. Patent No. US 11,071,788 B2 in view of Stern, L., et al (2009) A Novel Antitumor Prodrug Platform Designed to Be Cleaved by the Endoprotease Legumain Bioconjugate Chem 20; 500-510, Poreba, M., et al (2016) Counter Selection Substrate Library Strategy for Developing Specific Protease Substrates and Probes Cell Chem Biol 23(8); 1023-1035, and Sexton, K.B., et al (2007) Design of cell-permeable, fluorescent activity-based probes for the lysosomal cysteine protease asparaginyl endopeptidase (AEP)/legumain Bioorganic & Medicinal Chemistry Letters 17; 649-653.
The claims of ‘788 are drawn to a conjugate of an antibody with one or more drug molecules of the formula Binder-[L-KSP]n where the binder is an anti B7H3 antibody, L is a linker, and KSP is a compound with a structure matching that of the instant application (‘788 claims 1-29). The claims of ‘788 further recite a pharmaceutical composition of the conjugates (‘788 claim 30) as well as methods of treating a hyperproliferative or angiogenic disorder (‘788 claims 31-32). The claims of ‘788 recite linkers matching those of instant claim 9 (‘788 claims 13 and 15) and that the linkers are attached to the antibody via a cysteine or lysine residue (‘788 claim 21). 
Although the claims of ‘788 are not identical to those of the instant application, they are not patentably distinct as the conflicting claims recite compounds and conjugates that overlap in scope with those of the instant application in a manner that render the instant claims prima facie obvious. The specific differences between the instant claims and those of ‘788 is that, while ‘788 discloses the use of cleavable groups including 2-8 oligopeptide groups (SG1 in ‘788 claims 13-14), ‘788 does not claim the legumain cleavable Asn group of instant claim 1; however, the inclusion of this structure would have been an obvious addition to a skilled artesian.
Regarding the additional structure in claim 1, Stern teaches a prodrug conjugate that is designed to be cleaved by the endoprotease Legumain with the following structure (page 503, Figure 1, 4):

    PNG
    media_image9.png
    175
    479
    media_image9.png
    Greyscale

Stern teaches that the prodrug is designed to be cleaved at acidic conditions by legumain, at the asparagine residue bound to ethylenediamine through a carbamate bond (page 508, left column, paragraph 4). Stern, however, teaches additional Ala-Ala structure included in the legumain cleavable linker.
Poreba studied substrates that target legumain and teaches that legumain (AEP) is a lysosomal cysteine protease that is upregulated in diseases including inflammation, arteriosclerosis, and tumorigenesis (abstract). Poreba teaches that cysteine proteases constitute one of the largest groups of proteolytic enzymes and consists of several separate clans and that one of these clans is Clan CD, which includes legumain. Poreba further teaches that Clan CD members are distinct from other groups of proteases in their stringent preference for a single amino acid in the P1 position (paragraph bridging pages 1 and 2) and that Legumain displays high selectivity and cleaves substrates after Asn (P1 position) (page 2, paragraph 2). Poreba further teaches that the first legumain fluorogenic substrate Cbz-Ala-Ala-Asn-AMC was developed based on the P3-P2-P1 sequence Ala-Ala-Asn and that the presence of Asn in P1 made the substrate specific and very promising in the context of designing selective legumain inhibitors (page 3, paragraph 1). Poreba also teaches compounds containing Asp in the P1 position, which makes them more stable, but contributes to selectivity issues as the protease caspases was found to cleave the studied substrates. To better understand the stubstrates, Poreba studied the use of multiple substrates to determine the impact of the amino acids used as well as the length on Legumain specificity and activity (page 4, paragraphs 2 and 3). In their study on the influence of peptide length on legumain activity, Poreba studied dipeptide, tripeptide, and tetrapeptide sequences that were selected based on the legumain substrate specificity profile. Poreba teaches that kinetic analysis revealed that there was no correlation between the length of the peptide chain and legumain activity and that all substrates displayed similar kinetic parameters. Poreba teaches that in the testing of dipeptide substrates, the off-target protease caspases displayed almost no activity and that it would seem rational to use a short scaffold to construct legumain-selective chemical tools (page 4, paragraph 3). While Poreba teaches the importance of ASN in position P1 for legumain activity and the advantage of using short scaffolds to create more selective chemical tools, Poreba does not directly teach the use of a single amino acid.
Sexton studied legumain cleavable substrates comprising the amino acid Asp with both a P3-P2-P1 sequence as well as the Asp used alone as a single amino acid (abstract; Figure 1, page 650). In their study, Sexton found that probes with extended binding sequences had enhanced reactivity for legumain but lost sensitivity compared to the sequence containing only a single amino acid (Figure 3 and description, page 651). Although Sexton’s study focused on the amino acid Asp, it was previously known in the art that legumain has a high selectivity for Asn in P1, as taught by Poreba. Based on this a skilled artesian would have envisioned using the single amino acid Asn in place of the Asp taught by Sexton.
Based on the teachings of Poreba and Sexton, it would have been obvious to one of ordinary skill in the art to have used only Asn in place of the Ala-Ala-Asn linker group in the structure taught by Stern. A skilled artesian would have recognized that by removing the additional amino acids in the linker group a more sensitive/specific cleavable linker could be created as taught by Sexton (Figure 3 and description, page 651). 
The Asn group in the structure taught by Stern is shown circled in the structure below: 

    PNG
    media_image3.png
    273
    748
    media_image3.png
    Greyscale

Based on the teachings of Stern, Poreba, and Sexton, the inclusion of the Asn Legumain cleavable group taught by Stern in the antibody drug conjugates taught by ‘788 would have been obvious to one of ordinary skill in the art as their inclusion would have caused intracellular cleavage in contact with Legumain which Poreba teaches is upregulated in diseases including inflammation, arteriosclerosis and tumorigenesis (summary) and is located in late endosomes and lysosomes (page 2, paragraph 2). 

US 11,123,439 B2 (Published 21 Sept 2021)
Claims 1, 9, 14, 15, 16, 17, 26-35, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32of U.S. Patent No. US 11,123,439 B2 in view of Stern, L., et al (2009) A Novel Antitumor Prodrug Platform Designed to Be Cleaved by the Endoprotease Legumain Bioconjugate Chem 20; 500-510, Poreba, M., et al (2016) Counter Selection Substrate Library Strategy for Developing Specific Protease Substrates and Probes Cell Chem Biol 23(8); 1023-1035, and Sexton, K.B., et al (2007) Design of cell-permeable, fluorescent activity-based probes for the lysosomal cysteine protease asparaginyl endopeptidase (AEP)/legumain Bioorganic & Medicinal Chemistry Letters 17; 649-653.
The claims of ‘439 are drawn to a conjugate of an antibody with one or more drug molecules of the formula Binder-[L-KSP]n where the binder is an antibody or an antigen binding fragment thereof, L is a linker, and KSP is a compound with a structure matching that of the instant application (‘439 claims 1-47 and 51). The claims of ‘439 further recite the use of the conjugate in a pharmaceutical composition (‘439 claim 48) and its use in a method of treating hyperproliferative or angiogenic disorders (‘439 claim 50). The claims of ‘439 recite linkers that match those of instant claim 9 (‘439 claim 29) where the antibody is bound to the linker via a cysteine residue (‘439 claim 46).
Although the claims of ‘439 are not identical to those of the instant application, they are not patentably distinct as the conflicting claims recite compounds and conjugates that overlap in scope with those of the instant application in a manner that render the instant claims prima facie obvious. The specific differences between the instant claims and those of ‘439 is that, while ‘439 recites the use of cleavable groups including 2-8 oligopeptides in the conjugates (‘439 claim 28), ‘439 does not recite the legumain cleavable Asn group of instant claim 1; however, the inclusion of this structure would have been obvious to a skilled artesian.
Regarding the additional structure in claim 1, Stern teaches a prodrug conjugate that is designed to be cleaved by the endoprotease Legumain with the following structure (page 503, Figure 1, 4):

    PNG
    media_image9.png
    175
    479
    media_image9.png
    Greyscale

Stern teaches that the prodrug is designed to be cleaved at acidic conditions by legumain, at the asparagine residue bound to ethylenediamine through a carbamate bond (page 508, left column, paragraph 4). Stern, however, teaches additional Ala-Ala structure included in the legumain cleavable linker.
Poreba studied substrates that target legumain and teaches that legumain (AEP) is a lysosomal cysteine protease that is upregulated in diseases including inflammation, arteriosclerosis, and tumorigenesis (abstract). Poreba teaches that cysteine proteases constitute one of the largest groups of proteolytic enzymes and consists of several separate clans and that one of these clans is Clan CD, which includes legumain. Poreba further teaches that Clan CD members are distinct from other groups of proteases in their stringent preference for a single amino acid in the P1 position (paragraph bridging pages 1 and 2) and that Legumain displays high selectivity and cleaves substrates after Asn (P1 position) (page 2, paragraph 2). Poreba further teaches that the first legumain fluorogenic substrate Cbz-Ala-Ala-Asn-AMC was developed based on the P3-P2-P1 sequence Ala-Ala-Asn and that the presence of Asn in P1 made the substrate specific and very promising in the context of designing selective legumain inhibitors (page 3, paragraph 1). Poreba also teaches compounds containing Asp in the P1 position, which makes them more stable, but contributes to selectivity issues as the protease caspases was found to cleave the studied substrates. To better understand the stubstrates, Poreba studied the use of multiple substrates to determine the impact of the amino acids used as well as the length on Legumain specificity and activity (page 4, paragraphs 2 and 3). In their study on the influence of peptide length on legumain activity, Poreba studied dipeptide, tripeptide, and tetrapeptide sequences that were selected based on the legumain substrate specificity profile. Poreba teaches that kinetic analysis revealed that there was no correlation between the length of the peptide chain and legumain activity and that all substrates displayed similar kinetic parameters. Poreba teaches that in the testing of dipeptide substrates, the off-target protease caspases displayed almost no activity and that it would seem rational to use a short scaffold to construct legumain-selective chemical tools (page 4, paragraph 3). While Poreba teaches the importance of ASN in position P1 for legumain activity and the advantage of using short scaffolds to create more selective chemical tools, Poreba does not directly teach the use of a single amino acid.
Sexton studied legumain cleavable substrates comprising the amino acid Asp with both a P3-P2-P1 sequence as well as the Asp used alone as a single amino acid (abstract; Figure 1, page 650). In their study, Sexton found that probes with extended binding sequences had enhanced reactivity for legumain but lost sensitivity compared to the sequence containing only a single amino acid (Figure 3 and description, page 651). Although Sexton’s study focused on the amino acid Asp, it was previously known in the art that legumain has a high selectivity for Asn in P1, as taught by Poreba. Based on this a skilled artesian would have envisioned using the single amino acid Asn in place of the Asp taught by Sexton.
Based on the teachings of Poreba and Sexton, it would have been obvious to one of ordinary skill in the art to have used only Asn in place of the Ala-Ala-Asn linker group in the structure taught by Stern. A skilled artesian would have recognized that by removing the additional amino acids in the linker group a more sensitive/specific cleavable linker could be created as taught by Sexton (Figure 3 and description, page 651). 
The Asn group in the structure taught by Stern is shown circled in the structure below: 

    PNG
    media_image3.png
    273
    748
    media_image3.png
    Greyscale

Based on the teachings of Stern, Poreba, and Sexton, the inclusion of the Asn Legumain cleavable group taught by Stern in the antibody drug conjugates taught by ‘439 would have been obvious to one of ordinary skill in the art as their inclusion would have caused intracellular cleavage in contact with Legumain which Poreba teaches is upregulated in diseases including inflammation, arteriosclerosis and tumorigenesis (summary) and is located in late endosomes and lysosomes (page 2, paragraph 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
	
/SCARLETT Y GOON/QAS, Art Unit 1600